Title: From Benjamin Franklin to Samuel Huntington, 9 August 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,Passy, Augt. 9. 1780.
With this your Excellency will receive a Copy of my last dated May 31. the Original of which, with Copies of preceding Letters, went by the Alliance, Capt. Landais who sailed the Beginning of last Month; & who I wish may arrive safe in America; being apprehensive that by her long Delay in Port from the Mutiny of the People, who after she was ready to sail refused to weigh Anchor ’till paid Wages &ca. she may fall in the Way of the English Fleet now out, or that her Crew, who have ever been infected with Disorder and Mutiny, may carry her into England. She had on her first coming out, a Conspiracy for that purpose; besides which her Officers and Captain quarrel’d with each other, the Captain with Commodore Jones, and there have been so many Embroils among them that it was impossible to get the Business forward while she staid, and she is at length gone without taking the Quantity of Stores she was capable of taking, and was order’d to take. I suppose the Conduct of that Captain will be enquired into by a Court Martial. Capt. Jones goes home in the Ariel, a Ship we have borrowed of Government here, and carries 146 Chests of Arms and 400 Barrels of Powder: To take the Rest of the Stores and Cloathing I have been obliged to freight a Ship, which being well armed and well manned will I hope get safe. The Cloaths for 10,000 Men are I think all made up; there are also Arms for 15,000, new & good, with 2000 Barrels of Powder; besides this, there is a great Quantity of Cloth I have bought, of which you will have the Invoices sent by Mr Williams; and another large Quantity purchased by Mr Ross; all going in the same Ship.
The little Authority we have here to govern our armed Ships, and the Inconvenience of Distance from the Ports, occasion abundance of Irregularities in the Conduct of both Men and Officers: I hope therefore that no more of those Vessels will be sent hither, ’till our Code of Laws is perfected respecting Ships abroad, and proper Persons appointed to manage such Affairs in the Sea Ports. They give me infinite Trouble; and tho’ I endeavour to act for the best, it is without Satisfaction to myself, being unacquainted with that kind of Business. I have often mentioned the Appointment of a Consul or Consuls. The Congress have perhaps not yet had time to consider that Matter.
Having already sent you by different Conveyances, Copies of my Proceedings with the Court of Denmark, relative to the three Prizes deliver’d up to the English, and requested the Instructions of Congress, I hope soon to receive them. I mentioned a Letter from the Congress to that Court, as what I thought might have a good Effect. I have since had more Reasons to be of that Opinion.
The unexpected Delay of Mr Deane’s Arrival has retarded the Settlement of the joint Accounts of the Commission, he having had the chief Management of the Commercial Part, and being therefore best able to explain Difficulties. I have just now the Pleasure to hear that the Fier Rodrigue with her Convoy from Virginia is arrived at Bordeaux, all safe, except one Tobacco Ship that founder’d at Sea, the Men saved. And I have a Letter from Mr Deane that he is at Rochelle, proposes to stop a few Days at Nantes, and then proceed to Paris, when I shall endeavour to see that Business compleated with all possible Expedition.
Mr Adams has given Offence to the Court here by some Sentiments and Expressions contained in several of his Letters written to the Count de Vergennes. I mention this with Reluctance, tho’ perhaps it would have been my Duty to acquaint you with such a Circumstance, even were it not required of me by the Minister himself. He has sent me Copies of the Correspondence, desiring I would communicate them to Congress; and I send them herewith. Mr Adams did not shew me his Letters before he sent them. I have in a former Letter to Mr Lovell, mentioned some of the Inconveniences that attend the having more than one Minister at the same Court; one of which Inconveniencies is, that they do not always hold the same Language, and that the Impressions made by one and intended for the Service of his Constituents, may be effaced by the Discourse of the other. It is true that Mr Adams’s proper Business is elsewhere, but the Time not being come for that Business, and having nothing else here wherewith to employ himself, he seems to have endeavour’d supplying what he may suppose my Negociations defective in. He thinks as he tells me himself, that America has been too free in Expressions of Gratitude to France; for that she is more obliged to us than we to her; and that we should shew Spirit in our Applications. I apprehend that he mistakes his Ground, and that this Court is to be treated with Decency & Delicacy. The King, a young and virtuous Prince, has, I am persuaded, a Pleasure in reflecting on the generous Benevolence of the Action, in assisting an oppress’d People, and proposes it as a Part of the Glory of his Reign: I think it right to encrease this Pleasure by our thankful Acknowledgements; and that such an Expression of Gratitude is not only our Duty but our Interest. A different Conduct seems to me what is not only improper and unbecoming, but what may be hurtful to us. Mr Adams, on the other Hand, who at the same time means our Welfare and Interest as much as I, or any Man can do, seems to think a little apparent Stoutness and greater Air of Independence & Boldness in our Demands, will procure us more ample Assistance. It is for the Congress to judge and regulate their Affairs accordingly. M. De Vergennes, who appears much offended, told me yesterday, that he would enter into no further Discussions with Mr Adams, nor answer any more of his Letters. He is gone to Holland to try, as he told me, whether something might not be done to render us a little less dependent on France. He says the Ideas of this Court & those of the People in America are so totally different, as that it is impossible for any Minister to please both. He ought to know America better than I do, having been there lately; and he may chuse to do what he thinks will best please the People of America: But when I consider the Expressions of Congress in many of their Publick Acts, and particularly in their Letter to the Chevr de la Luzerne of the 24th of May last, I cannot but imagine that he mistakes the Sentiments of a few for a general Opinion. It is my Intention while I stay here, to procure what Advantages I can for our Country, by endeavouring to please this Court; and I wish I could prevent anything being said by any of our Countrymen here that may have a contrary Effect, and increase an Opinion lately showing itself in Paris that we seek a Difference, and with a View of reconciling ourselves to England: Some of them have of late been very indiscreet in their Conversations.
I received 8 Months after their Date the Instructions of Congress relating to a new Article for guaranteeing the Fisheries. The expected Negociations for a Peace appearing of late more remote; and being too much occupied with other Affairs, I have not hitherto proposed that Article. But I purpose doing it next Week. It appears so reasonable and equitable that I do not foresee any Difficulty. In my next I shall give you an Account of what passes on the Occasion.

The Silver Medal order’d for the Chevr De Fleury, has been deliver’d to his Order here, he being gone to America. The others for Brigadier General Wayne, and Colonel Stuart, I shall send by the next good Opportunity.
The two thousand Pounds I furnish’d to Messrs. Adams and Jay, agreable to an Order of Congress, for themselves and Secretaries, being nearly expended & no Supplies to them arriving, I have thought it my Duty to furnish them with farther Sums, hoping the Supplies promised will soon arrive to reimburse me, and to enable me to pay the Bills drawn on Mr Laurens in Holland, which I have engaged for, to save the publick Credit, the Holders of those Bills threatening otherwise to protest them. Messrs De Neuville of Amsterdam had accepted some of them. I have promised those Gentlemen to provide for the Payment before they become due; and to accept such others as shall be presented to me. I hear and hope it is true, that the Drawing of such Bills is stopt and that their Number and Value is not very great.
The Bills drawn in favour of M. De Beaumarchais for the Interest of his Debt are paid.
The German Prince who gave me a Proposal some Month’s since for furnishing Troops to the Congress, has lately desired an Answer. I gave no Expectation that it was likely you would agree to such a Proposal, but being press’d to send it you, it went with some of my former Letters.
M. Fouquet, who was employed by Congress to instruct People in making Gunpowder, is arrived here after a long Passage. He has requested me to transmit a Memorial to Congress which I do inclosed.
The great publick Event in Europe of this Year is the Proposal by Russia of an armed Neutrality, for protecting the Liberty of Commerce. The Proposition is accepted now by most of the Maritime Powers. As it is likely to become the Law of Nations that free Ships should make free Goods, I wish the Congress to consider whether it may not be proper to give Orders to their Cruizers not to molest Foreign Ships, but conform to the Spirit of that Treaty of Neutrality.
The English have been much elated with their Success at Charlestown. The late News of the Junction of the French and Spanish Fleets, has a little abated their Spirits; and I hope that Junction, and the Arrival of the French Troops and Ships in N. America will soon produce News that may afford us also in our Turn some Satisfaction.
Application has been made to me here requesting that I would solicit Congress to permit the Exchange of William John Mawhood, a Lieut. in the 17th Regiment, taken Prisoner at Stony Point July 15th. 1779, and confined near Philadelphia: or if the Exchange cannot conveniently be made, that he may be permitted to return to England on his Parole. By doing this at my Request the Congress will enable me to oblige several Friends of ours, who are Persons of Merit & Distinction in this Country.
Be pleased, Sir, to present my Duty to Congress, & believe me to be, with great Respect, Your Excellency’s most obedient and most humble Servant
B Franklin

P.S. A similar Application has been made to me in favour of Richard Croft, Lieut in the 20th Regiment, a Prisoner at Charlotteville. I shall be much oblig’d by any Kindness shown to that young Gentleman, and so will some Friends of ours in England who respect his Father. BF.
To his Excellency Saml. Huntington Esq. President of Congress.

 
Notations in different hands: Aug. 9. 1780 from Doctr. Franklin read Feb. 19. 1781 / Alliance sailed without Stores. Jones to come in the Ariel with Arms and powder. Another Ship to bring Cloaths. Requests that no Vessels of War may be sent to France till a Code is perfected respecting Ships abroad. Affair with Denmark. Mr. Adams has given—has recd. the Instructions relative to guarantying the Fisheries—embarrassed by Bills drawn on him.
